DETAILED ACTION
Status of Claims
Claims 1-4, 6-9, and 11-19 are currently amended.
Claims 1-20 are currently pending and have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021, 06/17/2021, 10/22/2021, 01/18/2022 is being considered by the examiner.

Response to Arguments
35 USC 101
Applicant's arguments and amendments filed 12/07/2021 under 35 USC 101 have been fully considered but they are not persuasive. Applicant argues that the claims do not recite a method of organizing human activity. Examiner respectfully disagrees. As discussed in further detail below, the claims are directed towards managing logistics information, specifically identifying fulfillment centers based on different business practices such as delivery service levels and courier availability. These are sales activities.
Applicant argues that the claims that the recitations represent a “practical application” and cites to paragraph [0006] of Applicant’s Specification. However, the apparatus, user terminal, and network disclosed in Applicant’s claims and in the Specification are described simply in terms of performing generic computer functions. The focus of the claims is not on an improved apparatus . The problem being solved is not regarding how the apparatus, user terminal, and network may be able to identify the transfer target candidate order information for re-allocation. Rather, the invention sought is in the identified re-allocation of the transfer target order information. The focus is not on an improvement in computers as tools, but on certain independently abstract ideas that use computer tools. See Electric Power Group, LLC. v. Alstom S.A. (Fed. Cir. 2016).
Applicant argues that the claims amount to significantly more and are not “well-understood, routine, conventional activity in the field. Examiner respectfully disagrees. Representative claim 1 merely recites the additional limitations of the electronic apparatus, user terminal, and network in an attempt to further define the field of use of the abstract idea. Applicant has not invented a new way of re-allocating information based on basic rules. Rather, the recited claims employ additional elements recite din a merely generic manner and function in well-understood, routine, and conventional manners to receive, compare, and transmit information only defined by the information contained therein. The problems described in Applicant’s Specification (paragraphs [0004]-[0006])do not recite any sort of technical problem. Instead the focus is on routine business matters such as determining availability of a workforce at various locations.
For at least these reasons, Examiner maintains the previous 35 USC 101 rejection.

35 USC 102/103
Applicant’s arguments and amendments with respect to claim(s) 1-20 under 35 USC 102 and 35 USC 103 have been considered but are moot. In light of current amendments, a new grounds of rejection is made in view of Patel-Zellinger et al. (US 2016/0328781).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims re directed to statutory categories. Specifically, the method, as claimed in claims 1-10, is directed to a process. Additionally, the apparatus, as claimed in claims 11-19, is directed to a machine. Further, the non-transitory computer readable recording medium, as claimed in claim 20, is directed to an apparatus.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of managing logistics information. Specifically, representative claim 1 recites the abstract idea of:
identifying  information on a source fulfillment center and information on a target fulfillment center, wherein the information on the source fulfillment center comprises a number of couriers available for delivery of orders from the source fulfillment center;
identifying transfer target candidate order information among order information allocated to the source fulfillment center by determining that the transfer target candidate order information comprises type information indicative of a delivery service level;
based on a determination that the number of couriers available for delivery of orders from the source fulfillment center is insufficient to meet the delivery service level, re-allocating at least a portion of the transfer target candidate order information to the target fulfillment center, and
transmitting data relating to the portion of the transfer target candidate order information, so as to enable display of data relating to the portion of the transfer target candidate order information.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of managing logistics information, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because identifying information on a source fulfillment center and target fulfillment center, identifying transfer target candidate order information, re-allocating a portion of the order information, and transmitting that data for display are commercial or legal interactions because they are sales activities. 
Additionally, the recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including observation, evaluation, judgment, opinion)”. In this case, determining number of couriers available is insufficient to meet the delivery service level is a type of evaluation or judgment.
Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as an electronic apparatus, a user terminal, and network. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of a commonplace business method or mathematical algorithm being applied on a general purpose computer (Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)) and requiring the use of software to tailor information and provide it to the user on a generic computer (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Similarly, specifying that the abstract idea of managing logistics information occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of managing logistics information and, thus, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer component or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573, U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself of facilitating generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible.
Dependent Claims 2-10 do not aid in the eligibility of independent claim 1. For example, claims 2-10 merely further define the abstract limitations of claim 1. Dependent claims 2-10 do not recite additional elements supplemental those recited in claim 1. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1. Thus, dependent claims 2-10 are also ineligible.
Independent claims 11 and 20 recites the same abstract idea recited in representative claim 1. Independent claim 11 recites the additional elements of communication module, processor, apparatus, user terminal, and network. Claim 20 recites the additional elements of a non-transitory computer readable recording medium comprising a computer program. The additional elements in independent claims 11 and 20 do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claim 1.
Similarly, the dependent clams 12-19 do not recite additional elements supplemental those recited in claims 2-10. Therefore, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea for the reasons described above with respect to claims 2-10, respectively.
Thus, dependent claims 12-19 are also ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-15, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqlan (US 2016/0210683) in view of Patel-Zellinger et al. (US 2016/0328781).
Regarding Claims 1, 11, and 20, Aqlan discloses A method of managing logistics information by an electronic apparatus (See at least paragraph [0004]), the method comprising: 
identifying information on a source fulfillment center and information on a target fulfillment center (See at least paragraph [0025]-[0027] disclosing constraint type that is basis for inability to fulfill order and need to be offloaded to another side, site related aspects such as site capacity, site work schedule, etc. used in determining whether to offload an order, [0045], [0056]); 
identifying transfer target candidate order information among order information allocated to the source fulfillment center by determining that the transfer target candidate order information comprise type information indicative of a delivery service level (See at least paragraph [0022] disclosing time factors that orders need to be fulfilled on time, [0025],  [0026]-[0027] disclosing determine if parts can be obtained from another side and get if positive response getting parts from that building, [0029], [0048] disclosing higher priority shipping option selections, [0052], [0055], [0056]); and 
re-allocating at least a portion of the transfer target candidate order information to the target fulfillment center (See at least paragraph [0026] disclosing order can be offloaded to another site, [0029]-[0030] disclosing offloading an order to another manufacturing site based on shipping options, [0056]).
However, Aqlan does not expressly provide for wherein the information on the source fulfillment center comprises a number of couriers available for delivery of orders from the source fulfillment center; based on a determination that the number of couriers available for delivery of orders from the source fulfillment center is insufficient to meet the delivery service level, making re-allocations, and transmitting, to a user terminal via  network, data relating to the portion of the transfer target candidate order information, so as to enable the user terminal to display the data relating to the portion of the transfer target candidate order information.
Patel-Zellinger discloses wherein the information on the source fulfillment center comprises a number of couriers available for delivery of orders from the source fulfillment center; based on a determination that the number of couriers available for delivery of orders from the source fulfillment center is insufficient to meet the delivery service level, making re-allocations, and transmitting, to a user terminal via  network, data relating to the portion of the transfer target candidate order information, so as to enable the user terminal to display the data relating to the portion of the transfer target candidate order information (Patel-Zellinger: see at least paragraph [0040] disclosing in-store operations may show display of instructions to agent or employee with processing instructions and prepare electronic order information to substitute the existing delayed order, [0052] disclosing determining availability of courier’s or agents and upon none available making alternate plans, [0067], [0070] disclosing conditions of order needing to be met and switching location of where inventory will be pulled from, [0075], Fig.5/6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aqlan with the re-allocation based on courier availability and delivery requirements as taught by Patel-Zellinger, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to ensure delivery of items on or before special events, holidays and like target delivery dates. Patel-Zellinger: paragraph [0001]-[0003].

Regarding Claims 2 and 12, Aqlan and Patel-Zellinger teach or suggest all of the limitations of claims 1 and 11. Additionally, Aqlan discloses wherein the identifying of the transfer target candidate order information comprises: identifying order information corresponding to a condition set based on at least one of processing type information associated with packing of an order, or information on a current order processing status in the source fulfillment center (See at least paragraph [0024] disclosing may not meet parameters to fulfill customer order at manufacturing site based on things such as a material shortage, capacity constraints, time limitations, customer requirements, [0025], [0027] disclosing order ship data, parts availability, etc., [0052], [0054] disclosing decision to offload based on things such as transportation time, etc., [0055]).

Regarding Claims 3 and 13, Aqlan and Patel-Zellinger teach or suggest all of the limitations of claims 1 and 11. Additionally, Aqlan discloses wherein the identifying of the transfer target candidate order information comprises: identifying transferable order information corresponding to delivery service level among order information allocated to the source fulfillment center; and identifying a transfer target candidate order quantity input based on the transferable order information, wherein a quantity of an order re-allocated to the target fulfillment center is less than or equal to the transfer target candidate order quantity (See at least paragraph [0008], [0017] disclosing raw material availability/capacity constraints), [0019] disclosing inventory shortage causes customer orders to be at risk, [0022], [0024] disclosing may not meet parameters to fulfill customer order at manufacturing site based on things such as a material shortage, capacity constraints, time limitations, customer requirements – order information is composed or order quantity, etc., [0025]- [0027] disclosing order ship data, parts availability, etc., [0040], [0052], [0054] disclosing decision to offload based on things such as transportation time, etc., [0055]).

Regarding Claims 4 and 14, Aqlan and Patel-Zellinger teach or suggest all of the limitations of claims 1 and 11. Additionally, Aqlan discloses wherein the allocating to the target fulfillment center comprises: re-allocating at least a portion of the transfer target candidate order information to the target fulfillment center based on whether each order included in the transfer target candidate order information is to be processed in the target fulfillment center (See at least paragraph [0026] disclosing determining if target fulfillment center has the parts that need to be obtained and use consideration such as site being owned or affiliated by company (e.g., stock considered in target fulfillment center), [0027], [0030]-[0036] and Table 1 disclosing considerations of another manufacturing site taking the order offload such as production capacity and quantity of parts available at certain part and customers region, [0054]).

Regarding Claims 5 and 15, Aqlan and Patel-Zellinger teach or suggest all of the limitations of claims 4 and 14. Additionally, Aqlan discloses wherein whether each order included in the transfer target candidate order information is to be processed in the target fulfillment center is determined based on at least one of information on stock received in the target fulfillment center, information on a number of workers in the target fulfillment center, or information on an address corresponding to each order. (See at least paragraph [0026] disclosing determining if target fulfillment center has the parts that need to be obtained and use consideration such as site being owned or affiliated by company (e.g., stock considered in target fulfillment center), [0027], [0030]-[0036] and Table 1 disclosing considerations of another manufacturing site taking the order offload such as production capacity and quantity of parts available at certain part and customers region, [0054]).

Claims 6-10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqlan (US 2016/0210683) in view of Patel-Zellinger et al. (US 2016/0328781), and further in view of Tarakad et al. (US 2014/0095249).
Regarding Claims 6 and 16, Aqlan and Patel-Zellinger teacher suggest all of the limitations of claims 1 and 11. However, Aqlan/Patel-Zellinger does not disclose previously determining at least one transfer attempt order information to be processed in the target fulfillment center among order information included in the transfer target candidate order information prior to the re-allocating to the target fulfillment center.
However, Tarakad discloses previously determining at least one transfer attempt order information to be processed in the target fulfillment center among order information included in the transfer target candidate order information prior to the re-allocating to the target fulfillment center (Tarakad: see at least Fig. 13 & 22, paragraph [0040] disclosing transfer of supply is type of supply request, [0054],  [0056] disclosing validation of requests in system, error messages being raised and flow ending, etc., [0062], Table 5, Table 6/paragraph [0068] disclosing success and error messages, [0089] disclosing jeopardy score history, [0099] disclosing inactive or cancelled task to be completed, [0100], [0138] disclosing user interface to allow user to manage various parts of supply orders, [0139]-[0166] disclosing how to handle various holds/hold releases, errors, etc., [0175], [0255], [0264], [0315]-[0320], [0330]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aqlan/Patel-Zellinger with the attempt to transfer status, as taught by Tarakad, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to continuously stay up to date on supply chain orchestration process for a supply order (e.g., transfer order). See Tarakad: paragraph [0004]-[0005].

Regarding Claims 7 and 17, Aqlan, Patel-Zellinger, and Tarakad teacher suggest all of the limitations of claims 6 and 16. However, Aqlan/Patel-Zellinger do not expressly provide for wherein the re-allocating to the target fulfillment center comprises: attempting re-allocation to the target fulfillment center for each order information included in the at least one transfer attempt order information. 
Tarakad discloses wherein the re-allocating to the target fulfillment center comprises: attempting re-allocation to the target fulfillment center for each order information included in the at least one transfer attempt order information (Tarakad: see at least paragraph [0056] disclosing validation of requests in system, error messages being raised and flow ending, etc., [0062], Table 6/paragraph [0068] disclosing success and error messages, [0089] disclosing jeopardy score history, [0099] disclosing inactive or cancelled task to be completed, [0100], [0138] disclosing user interface to allow user to manage various parts of supply orders, [0139]-[0166] disclosing how to handle various holds/hold releases, errors, etc., [0175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aqlan/Patel-Zellinger with the attempt to transfer status, as taught by Tarakad, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to continuously stay up to date on supply chain orchestration process for a supply order (e.g., transfer order). See Tarakad: paragraph [0004]-[0005].

Regarding Claims 8 and 18, Aqlan, Patel-Zellinger, and Tarakad teacher suggest all of the limitations of claims 7 and 17. However, Aqlan/Patel-Zellinger do not expressly provide for displaying progress information associated with the re-allocating to the target fulfillment center. Tarakad discloses displaying progress information associated with the re-allocating to the target fulfillment center (Tarakad: see at least paragraph [0037], Table 6, [0079], [0138], [0273], Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aqlan/Patel-Zellinger with the attempt to transfer status, as taught by Tarakad, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to continuously stay up to date on supply chain orchestration process for a supply order (e.g., transfer order). See Tarakad: paragraph [0004]-[0005].

Regarding Claims 9 and 19, Aqlan, Patel-Zellinger, and Tarakad teacher suggest all of the limitations of claims 8 and 18. However, Aqlan/Patel-Zellinger do not expressly provide for displaying progress information associated with the allocating to the target fulfillment center wherein the progress information includes information on at least one of: a quantity of orders included in the transfer target candidate order information; a quantity of orders for which allocation to the target fulfillment center is attempted; or a quantity of orders allocated to the target fulfillment center. Tarakad discloses displaying progress information associated with the allocating to the target fulfillment center wherein the progress information includes information on at least one of: a quantity of orders included in the transfer target candidate order information; a quantity of orders for which allocation to the target fulfillment center is attempted; or a quantity of orders allocated to the target fulfillment center (Tarakad: see at least Fig. 13, paragraph [0273]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aqlan/Patel-Zellinger with the attempt to transfer status, as taught by Tarakad, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to continuously stay up to date on supply chain orchestration process for a supply order (e.g., transfer order). See Tarakad: paragraph [0004]-[0005].

Regarding Claim 10, Aqlan, Patel-Zellinger, and Tarakad teacher suggest all of the limitations of claims 9 and 19. However, Aqlan/Patel-Zellinger do not expressly provide for wherein the progress information further includes at least one of information on the target fulfillment center, type information associated with delivery of an order, processing type information associated with packing of an order, or information on a unit of an order quantity. Tarakad discloses wherein the progress information further includes at least one of information on the target fulfillment center, type information associated with delivery of an order, processing type information associated with packing of an order, or information on a unit of an order quantity (Tarakad: See at least Fig. 13 disclosing progress information such as source and destination centers, type of item and description, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aqlan/Patel-Zellinger with the attempt to transfer status, as taught by Tarakad, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to continuously stay up to date on supply chain orchestration process for a supply order (e.g., transfer order). See Tarakad: paragraph [0004]-[0005].





Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
NPL (S.A. Torabi, E. Hassini, M. Jeihoonian,Fulfillment source allocation, inventory transshipment, and customer order transfer in e-tailing, 2015,Transportation Research Part E: Logistics and Transportation Review, Volume 79, pages 128-144.) disclosing a method for determining if an order needs to be transferred between fulfillment centers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625